In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                  ___________________________
                       No. 02-18-00347-CV
                  ___________________________

NORTH DALLAS TRADING COMPANY D/B/A BIG D LUMBER COMPANY,
                        Appellant

                                  V.

   ROSS P. GRIFFITH, ADMINISTRATOR OF THE ESTATE OF JOHN
         CHRISTOPHER PARSHALL, DECEASED, Appellee


                On Appeal from Probate Court No. 2
                        Tarrant County, Texas
                 Trial Court No. 2017-PR00106-2-A


           Before Womack, J.; Sudderth, C.J.; and Gabriel, J.
                  Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered the parties’ “Joint Motion to Dismiss Appeal.” We grant

the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Each party must bear its own costs of appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                      Per Curiam

Delivered: January 31, 2019




                                           2